Date: January 21, 2010 Contact: William W. Traynham, Chief Financial Officer 434-773-2242 traynhamw@amnb.com Traded: NASDAQ Global Select Market Symbol: AMNB AMERICAN NATIONAL BANKSHARES INC. REPORTS FOURTH QUARTER 2009 EARNINGS · Q4 net income of $2,169,000 and diluted EPS of $0.35 per share · Q4 net interest margin 3.88% · Average shareholders’ equity of $105.3 million represents 12.93% of assets Danville, VA American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, today announcedfourth quarter 2009 net income of $2,169,000 compared to $1,683,000 for the same quarter in 2008, a 28.9% increase.Basic earnings per share were $0.36 for the 2009 quarter compared to $0.28 for the 2008 quarter.Diluted earnings per share were $0.35 for the 2009 quarter compared to $0.28 for the 2008 quarter. This net income produced returns on average assets of 1.07% and on average equity of 8.24%.For the quarter, return on tangible equity was 11.03%. Net income for 2009 was $6,810,000 compared to $8,021,000 for 2008, a 15.1% decline.
